Citation Nr: 0926767	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-38 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability pension benefits in the amount of $3,375.47, plus 
accrued interest thereon, to include the questions whether 
the overpayment was properly created; and whether Department 
of Veterans Affairs pension benefits were correctly 
terminated effective from December 27, 2001 to August 2, 2004 
due to "fugitive felon" status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals from 
an October 2005 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which notified the Veteran that 
his pension benefits were being withheld for the period from 
December 27, 2001 to August 2, 2004 because he had been 
receiving benefits during a period when he had been a 
fugitive felon. 

A January 2007 Committee on Waivers and Compromises decision 
denied the appellant's request for waiver of recovery of an 
overpayment of  VA pension benefits in the amount of 
$3,375.47.

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
Veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such Veteran is a 
fugitive felon. See 38 U.S.C.A. § 5313B (West 2002).  

The implementing regulation provides that pension is not 
payable on behalf of a Veteran for any period during which he 
is a fugitive felon.  For purposes of this section, the term 
fugitive felon means a person who is a fugitive by reason of: 
(i) Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  38 C.F.R. § 3.666(e) (2008).

For purposes of paragraph (e) of section 3.666, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.  

In a June 2004 letter VA informed the Veteran that it had 
received notice from law enforcement authorities in New York 
state that he had been identified as a fugitive felon because 
he was the subject of an outstanding warrant.

Subsequently in August 2004, the Veteran, submitted to the RO 
a letter dated August 3, 2004 from the Supreme and Ontario 
County Courts of The State of New York noting that:

This letter will confirm that the warrant 
issued in the above case on June 4, 1998 
for nonpayment of the defendant's 
restitution has been vacated, as the 
money owed has been paid in full. If 
further information or clarification is 
necessary, do not hesitate to contact 
this office.

The August 3, 2004 letter indicated that the Veteran's charge 
of being a "fugitive" had been cleared.  Unfortunately, the 
letter does not indicate the date the warrant was actually 
vacated.  Without evidence, the Board cannot assume that the 
date of the letter is the date the warrant was vacated.  
Hence, the term of the Veteran's fugitive status is unclear.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims held that before 
a claim for waiver of an overpayment may be adjudicated, the 
matter of whether the overpayment was properly created must 
first be addressed if the appellant asserts the invalidity of 
the debt. The VA General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered. 
VAOGCPREC 6-98.

As the date the Veteran's fugitive felon status was vacated 
is not of record, the validity of the debt cannot be 
adjudicated.  Accordingly, the case is REMANDED for the 
following action:

1. The RO should contact the Ontario 
County Court of the State of New York, 
and request that they provide the exact 
date that the Veteran's fugitive felon 
warrant was vacated.  This document 
should indicate the exact nature of the 
infraction for which the warrant was 
issued, the date of issuance and the date 
the warrant was vacated.  

2.  Thereafter, the RO must recalculate 
the amount of indebtedness from December 
27, 2001 to the date the warrant was 
vacated, and make the appropriate 
adjustment for any excess amount of the 
overpayment already recovered, if any.

3.  The RO should ask the Veteran to 
complete a Financial Status Report (VA 
Form 20-5655) listing all monthly income, 
monthly expenses, assets, and debts. 

4.  Finally, the RO should readjudicate 
the request for waiver of recovery of the 
overpayment from December 27, 2001 to the 
date the warrant was vacated, under the 
standard of equity and good conscience. 
If the benefit sought is denied, provide 
the Veteran with a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

